Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.1 Page 1 of 38



 1   SULAIMAN LAW GROUP, LTD.
     Alejandro E. Figueroa, Esq.
 2   California Bar No. 332132
 3   2500 S. Highland Ave, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Fax: (630) 575-8188
 5   afigueroa@sulaimanlaw.com
     Counsel for Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA
 8
                                                       Case No.    '21CV1278 AJB BGS
 9    YOLANDA JACKSON, THADDIEUS
      DULEY, MICHAEL S. RALLY, STEPHEN                 CLASS ACTION COMPLAINT FOR
10    DAVIDSON, SHONTA MOORE, TERESA                   DAMAGES
11    FLOWERS, CRYSTAL L. JACKSON,
      HEATHER REID and BRYCE O. LARSEN,                   1. VIOLATIONS OF THE FAIR
12    on behalf of themselves and all others similarly       DEBT COLLECTION PRACTICES
      situated,                                              ACT, 15 U.S.C. § 1692 ET SEQ.;
13
                         Plaintiffs,
14
                                                          JURY TRIAL DEMANDED
             v.
15

16
      MIDLAND CREDIT MANAGEMENT, INC.,
17
                         Defendant.
18

19         NOW COME the above named Plaintiffs, by and through their undersigned attorney, and

20   submit the following claims against Defendant MIDLAND CREDIT MANAGEMENT, INC.

21   pursuant to the Fair Debt Collection Practi
22
                                       I. Jurisdiction, Parties and Venue
23
            1.      Subject matter jurisdiction is conferred upon this Court by Section 1692k(d) of the
24
     FDCPA as the action arises under the laws of the United States.
25
            2.      Plaintiff YOLANDA JACKSON is a citizen of the State of Georgia.
26

27          3.      Plaintiff THADDIEUS DULEY is a citizen of the State of Georgia.

28          4.      Plaintiff MICHAEL S. RALLY is a citizen of the State of Virginia.
                                                      1
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.2 Page 2 of 38



 1            5.     Plaintiff STEPHEN DAVIDSON is a citizen of the State of Virginia.
 2            6.     Plaintiff SHONTA MOORE is a citizen of the State of Texas.
 3
              7.     Plaintiff TERESA FLOWERS is a citizen of the State of Texas.
 4
              8.     Plaintiff CRYSTAL L. JACKSON is a citizen of the State of California.
 5
              9.     Plaintiff HEATHER REID is a citizen of the State of California.
 6

 7            10.    Plaintiff BRYCE O. LARSEN is a citizen of the State of Utah.

 8            11.

 9                                 red in this judicial district and is licensed to collect debts in the states
10
     of Georgia, Virginia, Texas, California and Utah.
11
              12.
12
     purpose is the collection of past-due and defaulted debts owed by natural persons to others where
13
     the debts were incurred primarily for personal, family or household purposes.
14
15            13.

16   the mails, telephone, the internet and other instruments of interstate commerce to collect consumer
17   debts.
18
              14.    MCM can be served at its headquarters at 350 Camino de la Reina, Suite 300, San
19
     Diego, California 92108.
20
              15.    Venue is proper pursuant to 28 U.S.C. §1391 because Defendant conducts
21

22   substantial debt collection business in this judicial district by and through the purchase of charged

23   off credit card debts, which it attempts to collect by calling and sending collection letters to debtors.

24                                         II. Summary of the FDCPA
25            16.                                                   busive debt collection practices by debt
26
                                                                                15 U.S.C. § 1692(e).
27

28
                                                          2
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.3 Page 3 of 38



 1          17.
 2

 3
            18.    Section 1692 states as follows:
 4
                   (a) Abusive practices
 5
                   There is abundant evidence of the use of abusive, deceptive, and
 6                 unfair debt collection practices by many debt collectors.
                   Abusive debt collection practices contribute to the number of personal
 7                 bankruptcies, to marital instability, to the loss of jobs, and to invasions of
                   individual privacy.
 8                 (b) Inadequacy of laws
 9                 Existing laws and procedures for redressing these injuries are inadequate to
                   protect consumers.
10                 (c) Available non-abusive collection methods
11                 Means other than misrepresentation or other abusive debt collection
                   practices are available for the effective collection of debts.
12                 (d) Interstate commerce
13                 Abusive debt collection practices are carried on to a substantial extent
                   in interstate commerce and through means and instrumentalities of
14                 such commerce. Even where abusive debt collection practices are purely
                   intrastate in character, they nevertheless directly affect interstate
15                 commerce.
                   (e) Purposes
16
                   It is the purpose of this subchapter to eliminate abusive debt collection
17                 practices by debt collectors, to insure that those debt collectors who refrain
                   from using abusive debt collection practices are not competitively
18                 disadvantaged, and to promote consistent State action to
                   protect consumers against debt collection abuses.
19
     See, 15 U.S.C. § 1692.
20
            19.    One purpose of the FDCPA was to address
21
     unfair debt collection practices by many                      U.S.C. § 1692(a).
22

23          20.    In enacting the FDCPA, Congress determ

24

25                                                     sions of individual privac
26

27

28
                                                       3
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.4 Page 4 of 38



 1          21.
 2                                        ntation or other abusive debt collection practices are available
 3
     for the effective collection of
 4
            22.                                       eans other than misrepresentation or other abusive
 5
     debt collection practices are available for the effective collection of debt
 6

 7          23.     Congress enacted the FDCPA to protect ethical debt collectors from being

 8   competitively disadvantaged by debt collectors who do not abide by the prohibitions set forth by

 9   the FDCPA. 15 U.S.C. § 1692(e).
10
            24.     The FDCPA's statutory findings explicitly identify "invasions of individual privacy"
11
     as one of the harms against which the statute is directed. 15 U.S.C. § 1692(a).
12
                  III.    Summary of the Subject Debts a
13
            25.     MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff
14
15   THADDIEUS DULEY in relation to a credit card issued by Credit One Bank, N.A.

16          26.     MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff
17   STEPHEN DAVIDSON in relation to a credit card issued by Credit One Bank N.A.
18
            27.     MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff
19
     YOLANDA JACKSON in relation to a credit card issued by Credit One Bank, N.A.
20
            28.     MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff
21

22   SHONTA MOORE in relation to a credit card issued by Synchrony Bank.

23          29.     MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff

24   TERESA FLOWERS in relation to a credit card issued by Capital One Bank USA, N.A.
25          30.     MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff
26
     HEATHER REID in relation to a credit card issued by Synchrony Bank.
27

28
                                                         4
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.5 Page 5 of 38



 1          31.     MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff
 2   CRYSTAL L. JACKSON in relation to a credit card issued by Comenity Bank.
 3
            32.     MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff
 4
     BRYCE O. LARSEN in relation to a credit card issued by Comenity Bank.
 5
            33.     MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff
 6

 7   MICHAEL S. RALLY in relation to a credit card issued by Capital One Bank USA, N.A.

 8          34.                                       as this term is defined by § 1692a(6) of the FDCPA

 9   by causing form collection letters to be sent to Plai
10
     relation to the above mentioned credit car
11
            35.
12
     MCM regarded them as being a natural person obligated or allegedly obligated to owe money to
13
     MCM in relation to certain credit card debts that Plaintiffs allegedly incurred for personal and
14
15   household expenses.

16          36.     Plaintiffs intended to pay off the Subject Debts but their financial circumstances,
17   exacerbated by Covid-19, prevented them from paying off the Subject Debts.
18
            37.     Each of Subject Debts meet the statutor
19
     1692a(5) of the FDCPA) because MCM regarded the Subject Debts as obligations to pay money to
20
     MCM arising out of a transaction in which the money, property, or services were incurred for
21

22   personal, family, or household purposes.

23          38.                                               Plaintiffs owed the Subject Debts.

24          39.
25          40.
26
     information regarding a debt directly or indirectly to any pe
27

28
                                                        5
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.6 Page 6 of 38



 1                                                       defined by § 1692a(2) of the FDCPA because the
 2   Collection Letters were a means of conveying information regarding the Subject Debts.
 3
               41.      With regard to each collection letter sent to Plaintiffs in an attempt to collect the
 4
     Subject Debts, MCM used a third-pa
 5

 6

 7             42.      As detailed below, MCM used a third-party mail vendor to mail form/template

 8   collection letters to Plaintiffs where the letters were mailed to Plaintiffs in an attempt to collection

 9   the Subject Debts.
10
               43.                                                    mail the Collection Letters violated
11
     Section 1692c(b) of the FDCPA as
12
     status as debtors to the third-party vendor in contravention of Plain
13
     recognized by the FDCPA.
14
15             44.

16                                                              s Collection Letters were each a means for
17   the conveying of information regarding the Subject Debts where MCM communicated the existence
18

19
     information, including the amount of the debt, MCM account numbers and the account numbers of
20
     the original creditor, to MC
21

22       IV.         Causes of Action

23                          COUNT I - Class Action based Violations of § 1692c(b)

24             45.      All Plaintiffs repeat and re-allege Paragraphs 2-13 and 25-44 as though fully set
25   forth.
26
               46.      With regard to each of the named Plaintiffs, in violation of Section 1692c(b) of the
27
                                                                 s Collection Letters to each of the Plaintiffs
28
                                                           6
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.7 Page 7 of 38



 1   as well as other similarly formatted Collection Letters to other persons located in the states of
 2   Alabama, California, Georgia, Texas, Utah and Virginia.
 3
            47.
 4
     very limited exceptions, prohibits debt collectors from disclosing to
 5
     is obligated to pay debt to a creditor communicated to third-parties without consent of the
 6

 7   consumer. See, Hunstein v. Preferred Collection & Mgmt. Servs., 994 F.3d 1341, 2021 U.S. App.

 8   LEXIS 11648 (11th Cir. 2021).

 9          48.                                     ommunication with third part
10
                  Except as provided in section 1692b of this title, without the prior consent of the
11                consumer given directly to the debt collector, ... a debt collector may not
                  communicate, in connection with the collection of any debt, with any person
12                other than the consumer, his attorney, a consumer reporting agency if otherwise
                  permitted by law, the creditor, the attorney of the creditor, or the attorney of the
13                debt collector.
14   15 U.S.C. § 1692c(b) (emphasis supplied).
15
            49.      Section 1692b provides as follows:
16
            Any debt collector communicating with any person other than the consumer for the purpose
17

18                   (1) identify himself, state that he is confirming or correcting location
                     information concerning the consumer, and, only if expressly requested,
19
                     identify his employer;
20
                     (2) not state that such consumer owes any debt;
21
                     (3) not communicate with any such person more than once unless requested
22                   to do so by such person or unless the debt collector reasonably believes that
                     the earlier response of such person is erroneous or incomplete and that such
23                   person now has correct or complete location information;
24
                     (4) not communicate by post card;
25
                     (5) not use any language or symbol on any envelope or in the contents of any
26                   communication effected by the mails or telegram that indicates that the debt
                     collector is in the debt collection business or that the communication relates
27                   to the collection of a debt; and
28
                                                          7
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.8 Page 8 of 38



 1                   (6) after the debt collector knows the consumer is represented by an attorney
                     with regard to the Subject Debts and has knowledge of, or can readily
 2

 3                   person other than that attorney, unless the attorney fails to respond within a
                     reasonable period of time to communication from the debt collector.
 4
     15 U.S.C. § 1692b.
 5
             50.     Section 1692b relates to the manner in which a debt collector may lawfully
 6
     communicate "with any person other than the consumer for the purpose of acquiring location
 7

 8   information." 15 U.S.C. § 1692b (emphasis supplied).

 9           51.
10   place of abode and his telephone number at
11
             52.
12

13
     related to Plaintiffs.
14
15           53.

16                                                           e name of the creditor, the amount owed, the

17                                    ount number for the cr
18   inserted into form/template collection letter.
19
             54.
20
     demographic information, as well as the existence and the amount of th
21
     party letter vendor for the purpose of causing the letter vendor to merge this information into letter
22

23   templates that MCM uses to collect consumer debts.

24           55.     The named Plaintiffs did not consent to

25                                            alleged debtor with
26

27

28
                                                        8
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.9 Page 9 of 38



 1           56.     Sharing personal information of a consumer with third-parties violates Section
 2   1692c(b) of the FDCPA. See, Hunstein v. Preferred Collection and Management Services, Inc.,
 3
     994 F.3d 1341 (11th Cir. April 21, 2021).
 4
             57.                                        have been regarded as a valid basis for tort suits in
 5
                         Hunstein, 2021 U.S. App. LEXIS 11648 at *8 (citing Pavesich v. New England
 6

 7   Life Ins. Co., 122 Ga. 190, 50 S.E. 68 (1905); Munden v. Harris, 153 Mo. App. 652, 134 S.W. 1076

 8   (1911); Kunz v. Allen, 102 Kan. 883, 172 P. 532 (1918)).

 9           58.
10
     American jurisdictions that have considered the question." Id. (quoting Restatement (Second) of
11
     Torts § 652A cmt. a. (Am. Law Inst. 1977)).
12
             59.
13
                                                              losure of private facts.
14
15                                                     Id. at *8-*9.

16           60.                                                       licity to a matter concerning the private
17   life of another is subject to liability to the other for invasion of his privacy, if the matter publicized
18
     is of a kind that (a) would be highly offensive to a reasonable person, and (b) is not of legitimate
19
                                                                                   Id. at *9.
20
             61.                                                                       al interest in avoiding
21

22

23   understandings of privacy encompass the individual's control of information concerning his or her

24             Id. (quoting United States Dep't of Justice v. Reporters Comm. for Freedom of the Press,
25   489 U.S. 749, 763, 109 S. Ct. 1468, 103 L. Ed. 2d 774 (1989) (citation and quotation marks
26
     omitted)).
27

28
                                                          9
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.10 Page 10 of 38



 1          62.                                                   s an identifiable family of common-law
 2                                                                                   NVASION OF PRIVACY,
 3
     BLACK S LAW DICTIONARY 952 (10th ed. 2014). It is hornbook la
 4
     to a matter concerning the private life of another is subject to liability to the other for invasion of
 5
     his privacy, if the matter publicized is of a kind that (a) would be highly offensive to a reasonable
 6

 7                                                                     ESTATEMENT    (SECOND) OF TORTS §

 8   652D (1977). See also, 77 C.J.S. RIGHT       OF   PRIVACY   AND   PUBLICITY § 32; 62A AM. JUR. 2D

 9   PRIVACY § 79.
10
            63.      As discussed above and below, MCM violated Section 1692c(b) when it used a
11
                                                             to each of the named Plaintiffs in an attempt
12
     to collect the Subject Debts.
13
            64.      MCM violated Section 1692c(b) when it used a third-party vendor to mail the
14
15                                                        using a third-party vendor to mail out the letters,

16                                                       rmation and information identifying the Subject
17

18
            65.
19
     as a debtor relative to the Subject Debts, and the amount of the
20
     vendor constitutes a "communication" within the meaning of Section 1692a(2), which defines
21

22                                          of information regarding a debt directly or indirectly to any

23   person through any medium." 15 U.S.C. § 1692a(2).

24          66.                                     tter vendor to merge Plaint
25                                                     letters for the purpose of printing and mailing the
26
                                          iffs violated Section 1692c(b).
27
            67.      Debt collectors like MCM are susceptible to data breaches.
28
                                                        10
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.11 Page 11 of 38



 1          68.      For example, a March 11, 2021 press-release issued by New York Attorney General
 2   Letitia James detailed an incident involving a debt collector where the personal information of up
 3
     to 21 million individuals were impacted by a data breach involving a debt collector:
 4
                  New York Attorney General Letitia James today announced an agreement
 5                between a bipartisan coalition of 41 attorneys general from around the
                  nation and the Westchester County debt collection agency Retrieval-
 6                Masters Creditors Bureau, d/b/a American Medical Collection Agency
 7                (AMCA), that resolves a multistate
                  data breach.
 8                Security numbers, payment card information, and, in some instances, names of
                                                        of up to 21 million individuals, including
 9                582,146 New Yorkers. AMCA is based in Elmsford, New York and specializes
                  in small-balance medical-debt collection, primarily for laboratories and medical
10
                  testing facilities.
11

12                                                                                Attorney General
                  James                                       sulted in 21 million Americans having
13                their data illegally accessed. I am co
                  personal data and will not hesitate to hold companies accountable when they fail
14                                                         agreement ensures that the company has
15                the appropriate security and incident response plan in place so that a failure like

16
     https://ag.ny.gov/press-release/2021/attorney-general-james-holds-american-medical-collection-
17   agency-responsible-2019
18          69.      The impact of the AMCA data breach was widespread. According to an SEC filing
19

20
     impacted approximately 200,000 consumers who received laboratory services from Quest
21
     Diagnostics, an affiliate of LabCorp:
22

23                In response to questions it has received, LabCorp® (NYSE: LH) announced that
                  it has been notified by Retrieval-Masters Creditors Bureau, Inc. d/b/a American
24
                  web payment page (the AMCA Incident). According to AMCA, this activity
25
                  occurred between August 1, 2018, and March 30, 2019. AMCA is an external
26                collection agency used by LabCorp and other healthcare companies. LabCorp
                  has referred approximately 7.7 million consumers to AMCA whose data was
27                stored in the affected AMCA system
                  information provided by LabCorp. That information could include first and last
28
                                                         11
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.12 Page 12 of 38



 1                name, date of birth, address, phone, date of service, provider, and balance
 2                information that was provided by the consumer to AMCA (for those who sought
 3                to pay their balance). LabCorp provided no ordered test, laboratory results, or
                  diagnostic information to AMCA. AMCA has advised LabCorp that Social
 4                Security Numbers and insurance identification information are not stored or
                  maintained for LabCorp consumers.
 5
                  AMCA has informed LabCorp that it is in the process of sending notices to
 6                approximately 200,000 LabCorp consumers whose credit card or bank account
                  information may have been accessed. AMCA has not yet provided LabCorp a
 7
                  list of the affected LabCorp consumers or more specific information about them.
 8
                  AMCA has indicated that it is continuing to investigate this incident and has
 9                taken steps to increase the security of its systems, processes, and data. LabCorp
                  takes data security very seriously, including the security of data handled by
10                vendors. AMCA has informed LabCorp that it intends to provide the
                  approximately 200,000 affected LabCorp consumers with more specific
11
                  information about the AMCA Incident, in addition to offering them identity
12                protection and credit monitoring services for 24 months. LabCorp is working
                  closely with AMCA to obtain more information and to take additional steps as
13                may be appropriate once more is known about the AMCA Incident.

14                In response to initial notification of the AMCA Incident, LabCorp ceased
                  sending new collection requests to AMCA and stopped AMCA from continuing
15                to work on any pending collection requests involving LabCorp consumers.
16
     https://www.sec.gov/Archives/edgar/data/920148/000119312519165091/d757830d8k.htm
17
            70.      As recognized by Brian McMananmon, President and CEO of TECH LOCK, Inc.,
18
     the AMCA data breach was undetected for eight (8) months:
19
                  The breach of AMCA demonstrates receivables management firms, and the
20
                  sensitive consumer data we are required to manage, are on the radar of hackers
21                who continue to become more sophisticated. As hackers become more
                  proficient, compliance with key security standards such as PCI DSS or
22                HITRUST is only one component of an overall cybersecurity strategy and
                  framework. In this instance, the entity that breached AMCA was present and
23                undetected for 8 months. To appropriately protect the consumer data with which
24                we are entrusted, it requires a strategic security platform that must include
                  24/7/365 monitoring, detection and response resources. This breach also
25                demonstrates the importance of requiring partners who access to your protected
                  data to undergo a third-party assessment. The importance of implementing a
26                strategic security platform continues to grow as this unfortunate breach
                  indicates.
27

28   https://www.revenly.io/blog/large-data-breach-at-healthcare-collection-agency
                                                        12
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.13 Page 13 of 38



 1              71.      TECH LOCK, Inc. provides data security for RevSpring, a third-party mail vendor
 2   that insideARM (a self-describ                                         finance, facilitating innovation &
 3                       1
                                                leading provider of consumer receivables communication and
 4
     payment technolog                                             rty mail vendors for the debt collection
 5
                    https://www.insidearm.com/news/00018587-revspring-raises-the-security-certificati/
 6

 7              72.      A similar data medical related breach involved 45,000 individuals where they

 8   accounts were subject to collection activities by MiraMed, a Lombard, Illinois based accounts

 9   receivable agency:
10
                      Rush System for Health says personal information for about 45,000 patients
11                    has been compromised.

12                    The health system disclosed in a financial filing that the data breach, which it
                      learned about on Jan. 22, was due to an employee at one of its third-party
13                    claims processing vendors sharing a file containing patient information with an
                      unauthorized party. While medical history was not disclosed, patient names,
14                    addresses, Social Security numbers, birth dates and health insurance
15                    information for those tens of thousands of patients was exposed.

16                    Hospital spokeswoman Deb Song said today the firm involved is Lombard-
                      based MiraMed, and the breach is considered low risk since no personal
17                    financial information was disclosed. She added that all patients involved have
                      been offered 12 months of identify protection services for free.
18
     https://www.chicagobusiness.com/health-care/rush-data-breach-exposes-45000-patients
19
                73.      Credit card issuers have also suffered data breaches. For example, according to a
20

21   July 30, 2019 press release issued by the Federal Trade Commissi

22   a       data       breach      involving   100     million    United     States    based     consumers.
23   https://www.consumer.ftc.gov/blog/2019/07/capital-one-data-breach-time-check-your-credit-
24
     report
25

26

27

28   1
         See, https://www.theiainstitute.com/
                                                            13
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.14 Page 14 of 38



 1           74.                                                  selling debts? Steps for keeping data
 2                                                       industry of the risk of data breaches.
 3
     https://www.ftc.gov/system/files/documents/plain-language/pdf-0202_buying-selling-debt.pdf
 4
             75.     What is worrisome about the widespread use of third-party mail vendors by the debt
 5
     collection industry is that third-party mail vendors perform mailing services for a vast majority of
 6

 7   the collection industry.

 8           76.

 9   purported debtor posed a material risk of harm to the privacy interests protected by the FDCPA.
10
             77.                                                l information and status as a purported
11
     debtor to its third-party letter                                    privacy that was recognized by
12
     Congress when it enacted the FDCPA.
13
             78.
14
15   the Subject Debts to its letter vendor was not done in an attempt to comply with Section 1692b.

16           79.
17                                      a person owing the Subject De
18
     prohibition on disclosure of debtor information to third-parties.
19
             80.     Section 1692c(b) bears a close relationship to a privacy invasion that American
20
     courts have long recognized as cognizable.
21

22           81.     Congress's judgment indicates that violations of Section 1692c(b) constitute a

23   concrete injury.

24           82.                                                 s third-party letter ve
25   personal information and status as a purported debtor) caused Plaintiffs to suffer from
26
     embarrassment, aggravation and emotional distress.
27

28
                                                       14
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.15 Page 15 of 38



 1           83.     Accordingly, Plaintiffs have standing to sue MCM for its improper and unlawful
 2                                                           atus as a debtor to third-party letter vendors.
 3
             84.     The claims asserted in this Count satisfy the elements of FRCP 23(a)(1)-(4) as
 4
     sufficient numerosity exists such that the joinder of all putative class members is impracticable.
 5
     Further, and the complained of practices involve questions of law or fact common to the class and
 6

 7                                                           cal of the claims or defenses of the class.

 8           85.     Plaintiffs will fairly and adequately protect the interests of the proposed class

 9   members.
10
             86.     The claims asserted in this Count satisfy the elements FRCP 23(b)(1) because
11

12
              (A) inconsistent or varying adjudications with respect to individual class members that
13                would establish incompatible standards of conduct for the party opposing the class; or
14
15            (B) adjudications with respect to individual class members that, as a practical matter,
                  would be dispositive of the interests of the other members not parties to the individual
16                adjudications or would substantially impair or impede their ability to protect their
                  interests[.]
17
             87.     Further, the claims asserted in this Count satisfy the elements FRCP 23(b)(3)
18
                                                              t on grounds that apply generally to the class,
19

20   so that . . . declaratory relief is approp

21           88.     The claims asserted in this Count satisfy the elements FRCP 23(b)(3) because
22                                     on to class members predominate over any questions affecting only
23
     individual members, and that a class action is superior to other available methods for fairly and
24

25
             89.     Plaintiffs DULY and YOLANDA JACKSON seek to represent a class of consumers
26

27   located in the State of Georgia where the class is defined as follows:

28                   (a) all consumers with mailing addresses located within the State of Georgia;
                                                        15
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.16 Page 16 of 38



 1                  (b) who were sent form collection letters bearing Defendant Midland Credit
                                                             poses of attempting to collect a
 2                  consumer based debt allegedly owed in relation to Capital One Bank and
 3                  Credit One Bank issued credit cards;
                    (c) where Defendant Midland Credit Mana
 4                  letter vendor to transmit the form collection letters resulted in the disclosure
 5                  of the demographic information of the subject consumers as well as their
                    status as alleged debtors where Defendant did not have permission to
 6                  disclose the information shared with the third-party letter vendor.

 7          90.     Plaintiffs RALLY and DAVIDSON seek to represent a class of consumers located

 8   in the State of Virginia where the class is defined as follows:
 9
                    (a) all consumers with mailing addresses located within the State of Virginia;
10                  (b) who were sent form collection letters bearing Defendant Midland Credit
                                                             poses of attempting to collect a
11
                    consumer based debt allegedly owed in relation to Capital One Bank and
12                  Credit One Bank issued credit cards;
                    (c) where Defendant Midland Credit Mana
13                  letter vendor to transmit the form collection letters resulted in the disclosure
14                  of the demographic information of the subject consumers as well as their
                    status as alleged debtors where Defendant did not have permission to
15                  disclose the information shared with the third-party letter vendor

16          91.     Plaintiffs MOORE and FLOWERS seek to represent a class of consumers located
17   in the State of Texas where the class is defined as follows:
18
                    (a) all consumers with mailing addresses located within the State of Texas;
19                  (b) who were sent form collection letters bearing Defendant Midland Credit
                                                             poses of attempting to collect a
20
                    consumer based debt allegedly owed in relation to Synchrony Bank and
21                  Capital One Bank issued credit cards;
                    (c) where Defendant Midland Credit Mana
22
                    letter vendor to transmit the form collection letters resulted in the disclosure
23                  of the demographic information of the subject consumers as well as their
                    status as alleged debtors where Defendant did not have permission to
24                  disclose the information shared with the third-party letter vendor
25          92.     Plaintiffs JACKSON and REID seek to represent a class of consumers located in the
26   State of California where the class is defined as follows:
27
                    (a) all consumers with mailing addresses located within the State of
28                  California;
                                                       16
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.17 Page 17 of 38



 1                  (b) who were sent form collection letters bearing Defendant Midland Credit
                                                             poses of attempting to collect a
 2                  consumer based debt allegedly owed in relation to Synchrony Bank and
 3                  Comenity Bank issued credit cards;
                    (c) where Defendant Midland Credit Mana
 4                  letter vendor to transmit the form collection letters resulted in the disclosure
 5                  of the demographic information of the subject consumers as well as their
                    status as alleged debtors where Defendant did not have permission to
 6                  disclose the information shared with the third-party letter vendor

 7          93.     Plaintiff LARSEN seeks to represent a class of consumers located in the State of

 8   Utah where the class is defined as follows:
 9
                    (a) all consumers with mailing addresses located within the State of Utah;
10                  (b) who were sent form collection letters bearing Defendant Midland Credit
                                                             poses of attempting to collect a
11
                    consumer based debt allegedly owed in relation to Comenity Bank issued
12                  credit cards;
                    (c) where Defendant Midland Credit Mana
13                  letter vendor to transmit the form collection letters resulted in the disclosure
14                  of the demographic information of the subject consumers as well as their
                    status as alleged debtors where Defendant did not have permission to
15                  disclose the information shared with the third-party letter vendor

16          93.     The proposed classes are limited to one year prior to the filing of the Complaint until
17   such time as Defendant ceases the offending conduct.
18
            WHEREFORE, Plaintiffs THADDIEUS DULEY, MICHAEL S. RALLY, STEPHEN
19
     DAVIDSON, SHONTA MOORE, TERESA FLOWERS, HEATHER REID, PRICILLA
20

21   CISNEROS and BRYCE O. LARSEN respectfully request that this Honorable Court enter

22                                     against Defendant MCM as follows:
23
                    a. Declaring that the practices complained of herein are unlawful;
24
                    b. Awarding Plaintiffs up to $1,000 in statutory damages as provided by 15
25
                       U.S.C. § 1692k(a)(2)(A);
26
                    c. Appointing Plaintiffs to represent putative class members relative to the
27                     above asserted violations of the FDCPA in their respective states;
28
                                                       17
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.18 Page 18 of 38



 1                  d. Awarding class members statutory damages as provided by 15 U.S.C. §
                       1692k(a)(2)(B);
 2

 3                  e. Awarding Plaintiffs actual damages as provided by 15 U.S.C.
                       §1692k(a)(1);
 4
                    f.
 5                       under 15 U.S.C. §1692k(a)(3).
 6

 7                                                       of §§ 1692e, e(2)(A), e(10), f and f(8)

 8          94.     Plaintiffs, YOLANDA JACKSON, SHONTA MOORE, TERESA FLOWERS,

 9   HEATHER REID, CRYSTAL L. JACKSON, MICHAEL S. RALLY, BRYCE O. LARSEN and
10   STEPHEN DAVIDSON, and repeat and re-allege Paragraphs 2-14 and Paragraphs 16-24 and 34-
11
     39 as though fully set forth.
12
            A.                                        d to Plaintiff YOLANDA JACKSON
13
            95.     MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff
14
15   YOLANDA JACKSON in relation to a credit card issued by Credit One Bank, N.A.

16          96.     In attempting to collect this alleged debt, MCM caused at least one collection letter

17   to be sent to YOLANDA JACKSON inside of an envelope embossed with raised letters which
18

19
            97.                                               above envelope embossed with the words
20

21
     1692f(8) of the FDCPA which prohibits debt collect                               ge or symbol, other
22

23                                                  pe when communicating with a consumer by use of

24

25          98.     On information and belief, Plaintiffs SHONTA MOORE, TERESA FLOWERS,
26
     HEATHER REID, CRYSTAL L. JACKSON, BRYCE O. LARSEN, MICHAEL S. RALLY and
27
     STEPHEN DAVIDSON may have received a similarly worded envelope.
28
                                                      18
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.19 Page 19 of 38



 1          99.     A true and accurate image of the actual envelope sent to YOLANDA JACKSON
 2                                              ORTANT DOCUMENT ENCLOSED ATTENTION
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
15          B.                                Plaintiffs SHONTA MOORE, TERESA
                  FLOWERS, HEATHER REID, CRYSTAL L. JACKSON, BRYCE O. LARSEN,
16                YOLANDA JACKSON and MICHAEL S. RALLY

17          100.    MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff
18   SHONTA MOORE in relation to a credit card issued by Synchrony Bank.
19
            101.    On information and belief, as detailed below, in attempting to collect this alleged
20
     debt, MCM caused at least one collection letter to be sent to MOORE inside of an envelope marked
21
                     TIME SENSITIVE DOCUMENT
22

23          102.    MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff

24   TERESA FLOWERS in relation to a credit card issued by Capital One Bank USA, N.A.

25          103.    On information and belief, as detailed below, in attempting to collect this alleged
26
     debt, MCM caused at least one collection letter to be sent to FLOWERS inside of an envelope
27
                             TIME SENSITIVE DOCUMENT
28
                                                     19
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.20 Page 20 of 38



 1          104.   MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff
 2   HEATHER REID in relation to a credit card issued by Synchrony Bank.
 3
            105.   In attempting to collect this alleged debt, as detailed below, MCM caused at least
 4
     one collection letter to be sent to REID inside of an enve                                TIME
 5
     SENSITIVE DOCUMENT
 6

 7          106.   MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff

 8   CRYSTAL L. JACKSON in relation to a credit card issued by Comenity Bank.

 9          107.   On information and belief, as detailed below, in attempting to collect this alleged
10
     debt, MCM caused at least one collection letter to be sent to CRYSTAL L. JACKSON inside of an
11
                                      TIME SENSITIVE DOCUMENT
12
            108.   MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff
13
     BRYCE O. LARSEN in relation to a credit card issued by Comenity Bank.
14
15          109.   In attempting to collect this alleged debt, as detailed below, MCM caused at least

16   one collection letter to be sent to LARSEN inside of an enve                              TIME
17   SENSITIVE DOCUMENT
18
            110.   MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff
19
     MICHAEL S. RALLY in relation to a credit card issued by Capital One Bank USA, N.A.
20
            111.   On information and belief, as detailed below, in attempting to collect this alleged
21

22   debt, MCM caused at least one collection letter to be sent to RALLY inside of an envelope marked

23                   TIME SENSITIVE DOCUMENT

24          112.   A true and accurate repres                                  TIME SENSITIVE
25   DOCUMENT                                            OORE, FLOWERS, REID, CRYSTAL L.
26
     JACKSON, LARSEN and RALLY is depicted below on the following page:
27

28
                                                    20
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.21 Page 21 of 38



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11          113.   On information and belief, one or more of the above named Plaintiffs received a
12   similarly worded envelope where the envelopes were white in color.
13
            114.   On information and belief, Plaintiffs YOLANDA JACKSON and STEPHEN
14
     DAVIDSON may have received a similarly worded envelope.
15
            115.                                              above envelope marked with the words
16

17    TIME SENSITIVE DOCUMENT                                              the FDCPA which prohibits

18                                                        other than the debt colle

19

20          C.                                       d to Plaintiff STEPHEN DAVIDSON
21
            116.   MCM has attempted to collect a consumer debt allegedly incurred by Plaintiff
22
     STEPHEN DAVIDSON in relation to a credit card issued by Credit One Bank N.A.
23
            117.   In attempting to collect this alleged debt, MCM caused at least one collection letter
24

25                                                                             Extremely Urgent

26          118.                                              above envelope marked with the words

27    Extremely Urgent                                              which prohibits debt collectors from
28
                                                     21
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.22 Page 22 of 38



 1

 2

 3
             119.   On information and belief, Plaintiffs YOLANDA JACKSON, SHONTA MOORE,
 4
     TERESA FLOWERS, HEATHER REID, CRYSTAL L. JACKSON, BRYCE O. LARSEN and
 5
     MICHAEL S. RALLY may have received a similarly worded envelope.
 6

 7           D. Allegations Common to All of the Above Named Plaintiffs in this Count

 8           120.   Each of the above described envelopes meet the statutory definition of

 9

10
     a means for the conveying of information regarding the Subject Debts to each of the subject
11
     Plaintiffs.
12
             121.
13
     Count by and through the identified envelopes violated Section 1692f(8) of the FDCPA which
14
15   prohibits debt collectors from

16   address, on any envelope when communicating with a consumer by use of the mails or by
17

18
             122.
19
                                                     TIME SENSITIVE DOCUMENT
20
      Extremely Urgent                                                             a] debt collector
21

22   may not use any false, deceptive, or misleading representation or means in connection with the

23

24           123.                                          s marking of envelopes with the words
25                                          ED ATTENTION RE                    TIME SENSITIVE
26
     DOCUMENT                Extremely Urgent
27

28
                                                   22
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.23 Page 23 of 38



 1   which prohibits debt collectors fr                                    of . . . the character, amount or
 2                                        e collection of any consumer debt.
 3
            124.
 4
                                                          TIME SENSITIVE DOCUMENT
 5
      Extremely Urgent                                               prohibits debt collectors from using
 6

 7

 8

 9          125.
10
                                                          TIME SENSITIVE DOCUMENT
11
      Extremely Urgent
12
     collector may not use unfair or unconscionable mean
13
            126.    In order to gain a competitive advantage over other debt collectors, and in defiance
14
15   of the prohibitions set forth by Section 1692f(8) of the FDCPA, MCM caused form collection letters

16   to be mailed to consumers like Plaintiffs where the subject envelopes are marked with the words
17                                              ED ATTENTION RE                      TIME SENSITIVE
18
     DOCUMENT                 Extremely Urgent
19
            127.    The competitive advantage that MCM gains by using envelopes marked with the
20
                                                       OSED ATTENTION                               TIME
21

22   SENSITIVE DOCUMENT                       Extremely Urgent

23   are more likely to open the envelopes marked with these words than plain envelopes that do not

24   contain these words.
25          128.    MCM knows that by enclosing collection letters inside of envelopes marked with
26
                                                                                                    TIME
27

28
                                                        23
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.24 Page 24 of 38



 1   SENSITIVE DOCUMENT                     Extremely Urgent
 2                                                 if the letter was sent in a plain envelope.
 3
            129.    MCM knows that by enclosing collection letters inside of envelopes marked with
 4
                                                                                                  TIME
 5
     SENSITIVE DOCUMENT                     Extremely Urgent
 6

 7   enclosed letter and call Defendant

 8          130.                                                  rmed Plaintiffs that they could only

 9   take advantage of a certain discounted payment option if Plaintiffs called a designated telephone
10
     number.
11
            131.    MCM knows that enclosing collection letters inside of envelopes marked with the
12
                                                    OSED ATTENTION                                TIME
13
     SENSITIVE DOCUMENT                     Extremely Urgent
14
15   consumers in comparison to when MCM caused collection letters to be mailed inside of plain

16   envelopes.
17          132.    MCM has determined that it collects more money from consumers when it sends
18
     letters enclosed within envelopes marked
19
                                                      TIME SENSITIVE DOCUMENT
20
      Extremely Urgent                                                 tion letters to be mailed inside of
21

22   plain envelopes.

23          133.    MCM has determined that it collects more money from consumers when it sends

24   letters enclosed within envelopes marked
25                                                    TIME SENSITIVE DOCUMENT
26
      Extremely Urgent                             that Section 1692f(8) of the FDCPA prohibits this
27
     type of wording.
28
                                                     24
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.25 Page 25 of 38



 1          134.    As discussed above, MCM has caused numerous Collection Letters to be sent to
 2   Plaintiffs in an attempt to collection the Subject Debt.
 3
            135.    When Plaintiffs observed the word
 4
                                       TIME SENSITIVE DOCUMENT                       Extremely Urgent
 5
     their attention was immediately drawn to these words.
 6

 7          136.                                                DOCUMENT ENCLOSED ATTENTION

 8                       TIME SENSITIVE DOCUMENT                     Extremely Urgent

 9   to worry about the contents of the enclosed letters, as each of the subject Plaintiffs were concerned
10
     about the contents of the enclosed Collection Letters.
11
            137.    As a result of the reading the word
12
                                       TIME SENSITIVE DOCUMENT                        Extremely Urgent
13
     on the subject envelopes, Plaintiffs immediately opened the envelopes to determine why Defendant
14
15   designated the enclosed lett                                                                    TIME

16   SENSITIVE DOCUMENT                 Extremely Urgent
17          138.
18
            139.    After Plaintiffs opened each of the subject envelopes, Plaintiffs became frustrated
19
     and distressed because Plaintiffs did not understand how the words of the enclosed letters were
20
                                                            letters that were mailed to Plaintiffs inside of
21

22   plain envelopes.

23          140.                                s Collection Letters contained any truly

24                            TIME SENSITIVE DOCUMENT                      Extremely Urgent
25                                     practice to continually offer similar discounted payment options
26
                                                                when Plaintiffs read the envelopes or the
27
     enclosed letters.
28
                                                       25
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.26 Page 26 of 38



 1          141.
 2   options where the same or similar discounted payment options were identified.
 3
            142.   As set forth above and below, Plaintiffs were subjected to deceptive and misleading
 4
     conduct by MCM, which materially impacted and sh
 5
                             llection efforts.
 6

 7          143.

 8                                  TIME SENSITIVE DOCUMENT                         Extremely Urgent

 9   on its envelopes created a false sense of urgency for Plaintiffs who was struggling to pay down
10
                                                 l difficulties beyond Pl
11
            144.
12
                                                        TIME SENSITIVE DOCUMENT
13
      Extremely Urgent                                             realize that Plaintiffs owed money to
14
15   a debt collector where the envelope, based upon the specific words chosen by Defendant, informed

16

17          145.   As a result of Defendant using
18
                                                        TIME SENSITIVE DOCUMENT
19
      Extremely Urgent     on more than one occasion, Plaintiffs attempted to collect funds necessary
20
                                                       of not paying down a debt that was truly more
21

22                                                      any of the matters involving the Subject Debts.

23          146.                                                of harm to the interests protected by the

24                                                    ing truthful and accurate information regarding
25

26
                                                                                                  TIME
27

28
                                                      26
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.27 Page 27 of 38



 1   SENSITIVE DOCUMENT                    Extremely Urgent
 2

 3
            147.                                                of harm to the interests protected by the
 4
                                                      ing truthful and accurate information regarding
 5

 6

 7                                                                                                TIME

 8   SENSITIVE DOCUMENT                    Extremely Urgent

 9                                                          or virtually same worded Collection Letters
10
     to the above named Plaintiffs inside of plain envelopes.
11
            148.                                                of harm to the interests protected by the
12
                                                      ing truthful and accurate information regarding
13
                                                   without confusing Plaintiffs and others like them with
14
15                                                                                                TIME

16   SENSITIVE DOCUMENT                    Extremely Urgent
17

18
            149.
19
     information where MCM sent the same or virtually same worded Collection Letters to the above
20
     named Plaintiffs inside of plain envelopes.
21

22          150.

23   that otherwise compliant debt collectors are not disadvantaged in the marketplace through unlawful

24   conduct.
25          151.                                                out and embarrass Plaintiffs and force
26
     Plaintiffs to open the subject envelopes to increase the likelihood with which MCM would be able
27
     to obtain payment from Plaintiffs.
28
                                                      27
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.28 Page 28 of 38



 1             152.                                              ing conduct, Plaintiffs suffered concrete
 2                                                    rm of confusion, aggravation, embarrassment and
 3
     emotional distress.
 4
               153.   Defendant violated §1692e when it used deceptive means to collect and/or attempt
 5
     to collect the Subject Debts. It was deceptive
 6

 7   Collections Letters with                                       MENT ENCLOSED ATTENTION

 8                      TIME SENSITIVE DOCUMENT                        Extremely Urgent printed on an

 9   envelope containing a collection letter that was not inherently time-sensitive in nature.
10
               154.   Section 1692e(2) of the FDCPA prohibits a debt collector from engaging in any
11

12
               155.   In violation of Section 1692e(2)(A), Defendant
13
     regarding the character, amount and/or legal status of the Subject Debts when it included the words
14
15                                             ED ATTENTION RE                       TIME SENSITIVE

16   DOCUMENT                   Extremely Urgent
17                                                       llection Letters not inherently time-sensitive in
18
     nature.
19
               156.                                             ce of using envelopes marked with the
20
                                                      OSED ATTENTION                               TIME
21

22   SENSITIVE DOCUMENT                      Extremely Urgent

23                                                          the letters were not inherently time-sensitive

24                                                       ission of the Collection Letters in this manner
25   violated § 1692e(2)(A).
26
               157.   Section §1692e(10) prohibits a debt collect
27
     misleading representation or means in connection with the collec
28
                                                       28
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.29 Page 29 of 38



 1          158.    Defendant violated § 1692e(10) when it used deceptive means to collect and/or
 2   attempt to collect the Subject Debts by and thro                                 on Letters to be mailed
 3
     inside of envelopes marked with the
 4
                                         TIME SENSITIVE DOCUMENT                         Extremely Urgent
 5
                                                              re not inherently time-sensitive in nature.
 6

 7          159.    The FDCPA specifically prohibits debt collectors from including this type of

 8   language on its envelopes, thus Defendant acted deceptively by including it in clear violation of the

 9   FDCPA.
10
            160.                                        practice of using envelopes marked with the words
11
                                               ED ATTENTION RE                          TIME SENSITIVE
12
     DOCUMENT                  Extremely Urgent                                    )(A), and e(10) because
13

14
15   connection with the collection of                                        closed Collection Letters were

16

17          161.                                                      a] debt collector may not use unfair or
18
     unconscionable means to collect or
19
            162.    Section 1692f(8) of the FDCPA expressly pr
20
     any language or symbol, other than the debt
21

22   communicating with a

23          163.    Congress's judgment indicates that violations of Section 1692f(8) constitute a

24   concrete injury.
25          164.    Further, Section 1692f(8) bears a close relationship to a privacy invasion that
26
     American courts have long recognized as cognizable.
27

28
                                                         29
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.30 Page 30 of 38



 1          165.    As discussed above, MCM attempted to collect the Subject Debts by purposefully
 2                                                        T ENCLOSED ATTENT
 3
                                                        Extremely Urgent
 4
                                                         where the subject Collection Letters did not truly
 5

 6

 7   deadline(s).

 8          166.                                                     ubject envelopes harmed Plaintiffs and

 9   entitle Plaintiffs to receive statutory damages.
10
            167.                                                      conjunction with mailing the subject
11
     Collection Letters to Plaintiffs in an attempt to collect the Subject Debts violated 15 U.S.C. § 1692f.
12
            168.                                                      conjunction with mailing the subject
13
     Collection Letters to Plaintiffs in an attempt to collect the Subject Debts violated 15 U.S.C. §
14
15   1692f(8).

16          169.    Section 1692f(8) bears a close relationship to a privacy invasion that American
17   courts have long recognized as cognizable.
18
            170.    Congress's judgment indicates that violations of Section 1692f(8) constitute a
19
     concrete injury for the purposes of Article III standing.
20
            171.    The claims asserted in this Count satisfy the elements of FRCP 23(a)(1)-(4) as
21

22   sufficient numerosity exists such that the joinder of all putative class members is impracticable.

23   Further, and the complained of practices involve questions of law or fact common to the class and

24                                                            cal of the claims or defenses of the class.
25          172.    Plaintiffs will fairly and adequately protect the interests of the proposed class
26
     members.
27

28
                                                         30
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.31 Page 31 of 38



 1           173.    The claims asserted in this Count satisfy the elements FRCP 23(b)(1) because
 2

 3
                (C) inconsistent or varying adjudications with respect to individual class
 4                  members that would establish incompatible standards of conduct for the
                    party opposing the class; or
 5
                (D) adjudications with respect to individual class members that, as a practical
 6                  matter, would be dispositive of the interests of the other members not parties
 7                  to the individual adjudications or would substantially impair or impede their
                    ability to protect their interests[.]
 8
             174.    Further, the claims asserted in this Count satisfy the elements FRCP 23(b)(3)
 9
                                                             t on grounds that apply generally to the class,
10

11   so that . . . declaratory relief is approp

12           175.    The claims asserted in this Count satisfy the elements FRCP 23(b)(3) because

13                                     on to class members predominate over any questions affecting only
14   individual members, and that a class action is superior to other available methods for fairly and
15

16
             176.    Plaintiffs YOLANDA JACKSON, SHONTA MOORE, TERESA FLOWERS,
17
     HEATHER REID, CRYSTAL L. JACKSON, MICHAEL S. RALLY, BRYCE O. LARSEN and
18

19   STEPHEN DAVIDSON seek to represent similarly situated class members in relation to the

20   following proposed classes for violations of Section 1692f(8).

21           177.    The proposed Section 1692f(8) classes are limited to one year prior to the filing of
22
     the Complaint until such time as Defendant ceases the offending conduct.
23
             178.    The above proposed classes shall be subject to expansion if discovery confirms the
24
     receipt of additional unlawful envelopes by any of the Plaintiffs named in this Count.
25
             179.    Plaintiff YOLANDA JACKSON seeks to represent a class of consumers defined as
26

27   follows:

28                   (a) all consumers with mailing addresses located within the State of Georgia;
                                                        31
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.32 Page 32 of 38



 1                 (b) who were sent form collection letters bearing Defendant Midland Credit
                                                            poses of attempting to collect a
 2                 consumer based debt allegedly owed in relation to Credit One Bank issued
 3                 credit cards; and
                   (c) where Defendant Midland Credit Mana
 4                 vendor mailed the form collection letters inside of envelopes marked with
 5                                                   UMENT ENCLOSED ATTENTION

 6
            180.   Plaintiff RALLY seeks to represent a class of consumers defined as follows:
 7
                   (a) all consumers with mailing addresses located within the State of Virginia;
 8
                   (b) who were sent form collection letters bearing Defendant Midland Credit
 9
                   consumer based debt allegedly owed in relation to Capital One Bank credit
10                 cards; and
11                 (c) where Defendant Midland Credit Mana
                   vendor mailed the form collection letters inside of envelopes marked with
12                            TIME SENSITIVE DOCUMENT
13          181.   Plaintiff DAVIDSON seeks to represent a class of consumers defined as follows:
14
                   (a) all consumers with mailing addresses located within the State of Virginia;
15                 (b) who were sent form collection letters bearing Defendant Midland Credit
                                                            poses of attempting to collect a
16
                   consumer based debt allegedly owed in relation to Credit One Bank issued
17                 credit cards; and
                   (c) where Defendant Midland Credit Mana
18
                   vendor mailed the form collection letters inside of envelopes marked with
19                            Extremely Urgent

20          182.   Plaintiffs SHONTA MOORE and TERESA FLOWERS seek to represent a class of

21   consumers defined as follows:
22                 (a) all consumers with mailing addresses located within the State of Texas;
23                 (b) who were sent form collection letters bearing Defendant Midland Credit
                                                            poses of attempting to collect a
24                 consumer based debt allegedly owed in relation to Synchrony Bank and
25                 Capital One Bank issued credit cards; and
                   (c) where Defendant Midland Credit Mana
26                 vendor mailed the form collection letters inside of envelopes marked with
                              TIME SENSITIVE DOCUMENT
27

28
                                                     32
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.33 Page 33 of 38



 1          183.   Plaintiffs CRYSTAL L. JACKSON and HEATHER REID seek to represent a class
 2   of consumers defined as follows:
 3
                   (a) all consumers with mailing addresses located within the State of
 4                 California;

 5                 (b) who were sent form collection letters bearing Defendant Midland Credit
                                                            poses of attempting to collect a
 6                 consumer based debt allegedly owed in relation to Synchrony Bank and
                   Comenity Bank issued credit cards; and
 7
                   (c) where Defendant Midland Credit Mana
 8                 vendor mailed the form collection letters inside of envelopes marked with
                              TIME SENSITIVE DOCUMENT
 9
            184.   Plaintiff BRYCE LARSEN seeks to represent a class of consumers defined as
10
     follows:
11

12                 (a) all consumers with mailing addresses located within the State of Utah;
                   (b) who were sent form collection letters bearing Defendant Midland Credit
13                                                          poses of attempting to collect a
14                 consumer based debt allegedly owed in relation to Comenity Bank issued
                   credit cards; and
15                 (c) where Defendant Midland Credit Mana
16                 vendor mailed the form collection letters inside of envelopes marked with
                              TIME SENSITIVE DOCUMENT
17
            185.   The above proposed Section 1692f(8) classes are limited to one year prior to the
18
     filing of the Complaint until such time as Defendant ceases the offending conduct.
19
            186.                                             violated Sections 1692e, e(2), e(10) and f
20

21   of the FDCPA, Plaintiff YOLANDA JACKSON seeks to represent a class of consumers defined

22   as follows:
23                 (a) all consumers with mailing addresses located within the State of Georgia;
24                 (b) who were sent form collection letters bearing Defendant Midland Credit
                                                            poses of attempting to collect a
25                 consumer based debt allegedly owed in relation to Credit One Bank issued
                   credit cards;
26
                   (c) where Defendant Midland Credit Mana
27                 vendor mailed the form collection letters inside of envelopes marked with
28
                                                     33
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.34 Page 34 of 38



 1                                                     UMENT ENCLOSED ATTENTION
 2
                   (d) the enclosed letters did not
 3                                                                 other letter collectors sent
                   inside of plainly marked envelopes contained similar disclosures or offers.
 4
            187.                                              violated Sections 1692e, e(2), e(10) and f
 5

 6   of the FDCPA, Plaintiff RALLY seeks to represent a class of consumers defined as follows:

 7                 (a) all consumers with mailing addresses located within the State of Virginia;

 8                 (b) who were sent form collection letters bearing Defendant Midland Credit
                                                            poses of attempting to collect a
 9                 consumer based debt allegedly owed in relation to Capital One Bank credit
                   cards;
10
                   (c) where Defendant Midland Credit Mana
11                 vendor mailed the form collection letters inside of envelopes marked with
                              TIME SENSITIVE DOCUMENT
12
                   (d) the enclosed letters di                           TIME SENSITIVE
13                 disclosures or offers or where other letter collectors sent inside of plainly
                   marked envelopes contained similar disclosures or offers.
14
15          188.                                              violated Sections 1692e, e(2), e(10) and f

16   of the FDCPA, Plaintiff DAVIDSON seeks to represent a class of consumers defined as follows:

17                 (a) all consumers with mailing addresses located within the State of Virginia;
18                 (b) who were sent form collection letters bearing Defendant Midland Credit
                                                            poses of attempting to collect a
19                 consumer based debt allegedly owed in relation to Credit One Bank issued
                   credit cards;
20
                   (c) where Defendant Midland Credit Mana
21                 vendor mailed the form collection letters inside of envelopes marked with
                              Extremely Urgent
22
                                                                           Extremely Urgent
23
                   disclosures or offers or where other letter collectors sent inside of plainly
24                 marked envelopes contained similar disclosures or offers.

25          189.                                              violated Sections 1692e, e(2), e(10) and f

26   of the FDCPA, Plaintiffs SHONTA MOORE and TERESA FLOWERS seek to represent a class
27   of consumers defined as follows:
28
                                                     34
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.35 Page 35 of 38



 1                 (a) all consumers with mailing addresses located within the State of Texas;
 2                 (b) who were sent form collection letters bearing Defendant Midland Credit
                                                            poses of attempting to collect a
 3                 consumer based debt allegedly owed in relation to Synchrony Bank and
                   Capital One Bank issued credit cards;
 4
                   (c) where Defendant Midland Credit Mana
 5                 vendor mailed the form collection letters inside of envelopes marked with
                              TIME SENSITIVE DOCUMENT
 6
                   (d) the enclosed letters di                           TIME SENSITIVE
 7                 disclosures or offers or where other letter collectors sent inside of plainly
 8                 marked envelopes contained similar disclosures or offers.

 9          190.                                             violated Sections 1692e, e(2), e(10) and f

10   of the FDCPA, Plaintiffs CRYSTAL L. JACKSON and HEATHER REID seek to represent a class
11   of consumers defined as follows:
12
                   (a) all consumers with mailing addresses located within the State of
13                 California;
                   (b) who were sent form collection letters bearing Defendant Midland Credit
14
                                                            poses of attempting to collect a
15                 consumer based debt allegedly owed in relation to Synchrony Bank and
                   Comenity Bank issued credit cards;
16
                   (c) where Defendant Midland Credit Mana
17                 vendor mailed the form collection letters inside of envelopes marked with
                              TIME SENSITIVE DOCUMENT
18
                   (d) the enclosed letters di                           TIME SENSITIVE
19                 disclosures or offers or where other letter collectors sent inside of plainly
                   marked envelopes contained similar disclosures or offers.
20
            191.                                             violated Sections 1692e, e(2), e(10) and f
21

22   of the FDCPA, Plaintiff BRYCE LARSEN seeks to represent a class of consumers defined as

23   follows:
24                 (a) all consumers with mailing addresses located within the State of Utah;
25                 (b) who were sent form collection letters bearing Defendant Midland Credit
                                                            poses of attempting to collect a
26                 consumer based debt allegedly owed in relation to Comenity Bank issued
                   credit cards;
27

28
                                                     35
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.36 Page 36 of 38



 1                  (c) where Defendant Midland Credit Mana
                    vendor mailed the form collection letters inside of envelopes marked with
 2                             TIME SENSITIVE DOCUMENT
 3
                    (d) the enclosed letters di                           TIME SENSITIVE
 4                  disclosures or offers or where other letter collectors sent inside of plainly
                    marked envelopes contained similar disclosures or offers.
 5
            192.    The proposed Section 1692e, 1692e(2)(A), 1692e(10) and 1692f classes are limited
 6
     to one year prior to the filing of the Complaint until such time as Defendant ceases the offending
 7

 8   conduct.

 9          193.    The proposed classes shall be subject to expansion if discovery confirms the receipt

10   of additional unlawful envelopes by any of the Plaintiffs named in this Count.
11
            WHEREFORE, Plaintiffs YOLANDA JACKSON, SHONTA MOORE, TERESA
12
     FLOWERS, HEATHER REID, CRYSTAL L. JACKSON, MICHAEL S. RALLY, BRYCE O.
13

14   LARSEN and STEPHEN DAVIDSON, respectfully request that this Honorable Court enter

15   judgment in their favor and against Defendant MCM as follows:

16                  a. Declaring that the practices complained of herein are unlawful and violate the
                       aforementioned bodies of law;
17

18                  b. Appointing Plaintiffs to represent putative class members relative to the above
                       asserted violations of the FDCPA in their respective states;
19
                    c. Awarding Plaintiffs statutory damages of $1,000.00 as provided under 15 U.S.C.
20                     §1692k(a)(2)(A);
21
                    d. Awarding class members statutory damages as provided by 15 U.S.C. §
22                     1692k(a)(2)(B);

23                  e. Awarding Plaintiffs actual damages as provided by 15 U.S.C. §1692k(a)(1); and
24                  f. Awarding Plaintiffs costs and reasonable                       provided under 15
                       U.S.C. §1692k(a)(3).
25

26

27

28
                                                      36
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.37 Page 37 of 38



 1

 2          194.    As set forth above, Defendant MCM has attempted to collect a consumer debt from

 3   Plaintiff TERESA FLOWERS by sending her various collection letters.
 4          195.    By and through legal counsel, Plaintiff TERESA FLOWERS informed Defendant
 5
     MCM that she was represented by counsel.
 6
            196.    Despite having notice that Plaintiff TERESA FLOWERS was represented by
 7
     counsel, Defendant MCM has continued to correspond directly with Plaintiff in an attempt to
 8

 9   collect the debt allegedly owed by Ms. FLOWERS.

10          197.    By continuing to communicate with Ms. FLOWERS in an attempt to collect the

11   subject debt she allegedly owes after she was resented by counsel, MCM violated Section
12
     1692c(a)(2) of the FDCPA.
13
            WHEREFORE, Plaintiff TERESA FLOWERS respectfully requests that this Honorable
14
15   Court enter judgment in their favor and against Defendant MCM as follows:

16                  a. Declaring that the conduct complained of violated Section 1692c(a)(2) of the
                       FDCPA;
17
                    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
18
                       §1692k(a)(2)(A); and
19
                    c. Awarding Plaintiffs costs and reasonable                   provided under 15
20                     U.S.C. §1692k(a)(3).

21                                                    1692c(a)(1) on behalf of YOLANDA JACKSON
22          198.    As set forth above, Defendant MCM has attempted to collect a consumer debt from

23   Plaintiff YOLANDA JACKSON by sending her various collection letters and by calling to cellular
24   telephone number.
25
            199.    On more than one occasion, Plaintiff YOLANDA JACKSON told Defendant MCM
26
     to stop calling her to collect the debt that she allegedly owed.
27

28
                                                        37
Case 3:21-cv-01278-AJB-BGS Document 1 Filed 07/15/21 PageID.38 Page 38 of 38



 1           200.    Despite having notice that Plaintiff YOLANDA JACKSON no longer wanted to be
 2   called regarding the subject debt, Defendant MCM has continued to correspond directly with
 3
     Plaintiff in an attempt to collect the debt allegedly owed by Ms. FLOWERS.
 4
             201.    By repeatedly continuing to call YOLANDA JACKSON in an attempt to collect the
 5
     subject debt she allegedly owes after she told MCM to stop calling her, MCM violated Sections
 6

 7   1692d(5) and 1692c(a)(1) of the FDCPA.

 8           WHEREFORE, Plaintiff YOLANDA JACKSON respectfully requests that this Honorable
 9
     Court enter judgment in their favor and against Defendant MCM as follows:
10
                     d. Declaring that the conduct complained of violated Section 1692c(a)(1) of the
11                      FDCPA;
12                   e. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
13                      §1692k(a)(2)(A); and

14                   f. Awarding Plaintiffs costs and reasonable                        provided under 15
                        U.S.C. §1692k(a)(3).
15

16                                         DEMAND FOR JURY TRIAL
17           Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs each demand a trial by jury of any and all issues
18
     in this action so triable of right.
19

20

21   Date: July 15, 2021                                     Respectfully submitted,
22
                                                             By: /s/ Alejandro E. Figueroa
23                                                           Alejandro E. Figueroa, Esq.
                                                             California Bar No. 332132
24                                                           James C. Vlahakis (pro hac vice
                                                             to be applied for)
25                                                           Sulaiman Law Group, Ltd.
                                                             2500 S. Highland Ave, Suite 200
26                                                           Lombard, IL 60148
                                                             Phone: (630) 575-8181
27                                                           afigueroa@sulaimanlaw.com
                                                             jvlahakis@sulaimanlaw.com
28                                                           Counsel for Plaintiff
                                                        38
